DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on February 10th, 2021 is acknowledged. 
Claims 14-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10th, 2021.
Accordingly, claims 1-13 are being examined. 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 1 recites "Apparatus" and should be amended to recite --An apparatus--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-7 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 recites the limitation "the substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the limitation is amended to recite -- the flexible electrically-insulating substrate--. Further, line 2 recites the limitation “at least 1,000 narrower channels”. It is at most confusing to the Examiner if the “1,000 narrower channels” are the same narrower channels as recited in claim 1 or if claim 2 is referring to different narrower channels. It is suggested that the claim is amended in a way to indicate if the 1,000 narrower channels are the same or different than the multiple narrower channels recited in claim 1.
Similar to claim 2, claims 6-7 and 12-13 also recite the limitation "the substrate". See rejection and correction above. 
Accordingly, claim 7 is rejected due to the dependency on claim 6. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kallback et al., (hereinafter ‘Kallback’, U.S. PGPub. No. 2009/0143651) in view of Sliwa et al., (hereinafter ‘Sliwa’, U.S. PGPub. No. 2017/0143414).
Regarding claim 1, Kallback discloses an apparatus (Figs. 1-7), comprising: a flexible electrically-insulating substrate (support member 101; see [0075] for suitable insulating material; [0086]), 
Kallback further discloses an inner surface and an outer surface (see support member 101 in Fig. 4 for inner and outer surface, [0093]; also see [0076] for first side “inside” 125 and second side “outside” 127 of device 100), shaped to define multiple channels passing between the inner surface and the outer surface (via holes 121 in Fig. 2; [0076]). Kallback discloses “[i]n the via holes 121 there are electrical conductors, via conductors 123, connecting the electrically conductive lines and patterns 111, 113, 117 on both sides of the support member 101. Advantageously the via conductors 123 comprise electrically conductive material on the walls of the via holes 121” ([0076]) such as to connect the outer layer to the inner layer. 
Kallback however is silent regarding multiple narrower channels and (ii) one or more wider channels passing between the inner surface and the outer surface and a plating layer of the electrically-conducting metal that plates the wider channels such as to connect the outer layer to the inner layer; and respective columns of the electrically-conducting metal that fill the narrower channels such as to connect the outer layer to the inner layer.
However, in the same field of endeavor, Sliwa teaches a similar apparatus (tip assembly 500 in Fig. 7) comprising a tip electrode group (501) and a conductor assembly (503) wherein the tip comprises an electrically-insulative substrate (505) ([0062]). Sliwa teaches that “[t]he electrically-insulative substrate can be formed in various configurations according to the desired use of the catheter. These configurations can include irrigation lumens, irrigation flow holes, sensor channels, and/or conductive channels (metallized electrical vias or holes for discrete wires)” ([0062]). Sliwa teaches multiple channels 
Regarding claim 2
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Kallback in view of Sliwa to include any number of narrower channels, including at least at least 1,000 narrower channels, as taught by Sliwa in order to provide the desired use of the catheter” ([0062]). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 3, Kallback in view of Sliwa teach all of the limitations of the apparatus according to claim 1. In view of the prior modification of Kallback in view of Sliwa, Sliwa teaches “[t]he electrically-insulative substrate can be formed in various configurations according to the desired use of the catheter” ([0062]) including multiple narrower channels passing between the inner surface and the outer surface (see rejection of claim 1 above). Kallback in view of Sliwa are silent regarding wherein a total area of respective outer openings of the narrower channels is at least 10% of an area of the outer surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Kallback in view of Sliwa to include wherein a total area of respective outer openings of the narrower channels is at least 10% of an area of the outer surface as applicant appears to have placed no criticality on the claimed range and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claim 4, Kallback in view of Sliwa teach all of the limitations of the apparatus according to claim 1. Kallback further discloses wherein the electrically-conducting metal comprises gold ([0089], “electrodes 111, 113 were covered with a layer of a material suitable (for example gold) to make the device 100 for invasive use suitable to be inserted into the body”). 
Regarding claim 6, Kallback in view of Sliwa teach all of the limitations of the apparatus according to claim 1. Kallbak further discloses comprising a supporting structure (reinforcing or rigidifying element 103 as best illustrated in Figs. 3b-4; [0093]) bonded to the inner layer ([0094], 
Regarding claim 8, Kallback in view of Sliwa teach all of the limitations of the apparatus according to claim 6. Kallbak further discloses further comprising a catheter (see “non-functional” part 135 in Fig. 1; [0086]) configured for insertion into a body of a subject (as broadly claimed, it is noted that the “non-functional” part 135 is capable of insertion into a body of a subject), wherein the supporting structure (support member 101) is coupled to a distal end of the catheter (see perforation 137 between back end 109 of the device 100 and “non-functional” part 135 in Fig. 1).
Regarding claim 10, Kallback in view of Sliwa teach all of the limitations of the apparatus according to claim 1. In view of the prior modification of Kallback in view of Sliwa, Sliwa teaches “[t]he electrically-insulative substrate can be formed in various configurations according to the desired use of the catheter” ([0062]) wherein “[e]ach of the channels (electrical interconnection vias or water irrigation ports or both) can comprise various sizes depending on the components designed to be placed within… each of the channels can comprise other shapes and sizes as may be warranted by design considerations or ease of manufacturing” ([0066]), (see rejection of claim 1 above).
Kallback in view of Sliwa fail to explicitly disclose wherein an average diameter of each of the narrower channels is between 5 and 50 microns, however, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the narrower channels to be of any size as taught by Sliwa, including wherein an average diameter of each of the narrower channels is between 5 and 50 microns since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 11, Kallback in view of Sliwa teach all of the limitations of the apparatus according to claim 1. In view of the prior modification of Kallback in view of Sliwa, Sliwa teaches “[t]he electrically-insulative substrate can be formed in various configurations according to the desired use of the catheter” ([0062]) wherein “[e]ach of the channels (electrical interconnection vias or water irrigation 
Kallback in view of Sliwa fail to explicitly disclose wherein an average narrower-channel diameter of each of the narrower channels is less than 50% of an average wider-channel diameter of each of the wider channels, however, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the narrower channels and wider channels to be of any size as taught by Sliwa, including wherein an average narrower-channel diameter of each of the narrower channels is less than 50% of an average wider-channel diameter of each of the wider channels since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 12, Kallback in view of Sliwa teach all of the limitations of the apparatus according to claim 1. Kallback further discloses wherein a thickness of the substrate is between 5 and 75 microns ([0076], “The measures of the support member 101 may in one advantageous embodiment be…50 micrometer thick. But as described before, the length, as well as the thickness and the width, may vary depending on the application…the thickness may be in the interval of 10-200 micrometer, more advantageously 30-70 micrometer, in one particular embodiment 50 micrometer is used”).  
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kallback in view of Sliwa as applied to claim 4 above, and further in view of Cosman et al., (hereinafter ‘Cosman’, U.S. Pat. No. 7,862,563). 
Regarding claim 5, 
However, in the same field of endeavor, Cosman teaches a similar apparatus (Figs. 1-9) comprising “two TC wires, such as for example, a copper and a constantan wire that are insulated from each other and which are fused electrically a the thermocouple junction represented by element 250” (col. 20, ll. 9-13; Fig. 4). For example (in Figure 8), “TC wires 280 and 287 can be copper and constantan wires, that are insulated from each other. They can be welded or fused together to form the junction 27. The thermocouple junction can be in contact with, or fused to, the wall of the tubing at the uninsulated electrode tip for good thermal contact” (col. 21, ll. 36-45, see Fig. 8 for traces 280, 287 disposed on the inner surface and electrically isolated from the inner layer of tubing 4). It is well known in the art (as can be seen in Cosman) to form a thermocouple junction by the electrical fusion of two dissimilar wires which “can be for example, copper and constantan, or can be some other combination of dissimilar metals” (col. 19, ll. 8-11; also see col. 18, ll. 1-2). By providing this configuration, “during high frequency application, the temperature sensor will measure the temperature of the target tissue near the tip” (col. 15, ll. 26-30), thereby improving temperature control and accuracy. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date to modified the apparatus as taught by Kallback in view of Sliwa to include at least one constantan trace disposed on the inner surface and electrically isolated from the inner layer; and at least one other trace disposed on the inner surface, electrically isolated from the inner layer, and covering the constantan trace at a thermocouple junction as taught by Cosman in order to provide the measurement of temperature of the target tissue (col. 15, ll. 26-30), thereby improving temperature control and accuracy. 
Although Kallback in view of Sliwa and Cosman teach forming a thermocouple junction by the electrical fusion of two dissimilar wires which “can be for example, copper and constantan, or can be some other combination of dissimilar metals” (col. 19, ll. 8-11; also see col. 18, ll. 1-2, Cosman), the combination is silent regarding a gold trace. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the other trace as taught by Kallback in view of Sliwa and Cosman to comprise gold since it has been held to be within the general skill of a worker in the In re Leshin, 125 USPQ 416.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kallback in view of Sliwa as applied to claims 6 and 8 above, and further in view of Beeckler et al., (hereinafter ‘Beeckler’, U.S. PGPub. No. 2014/0336640).
Regarding claim 7, Kallback in view of Sliwa teach all of the limitations of the apparatus according to claim 6. Although Kallbak discloses wherein the substrate and the supporting structure are shaped to define the interior lumen (as broadly claimed, support member 101 and reinforcing or rigidifying element 103 are shaped to define the interior lumen; [0094], Figs. 1 and 3b-4), Kallback in view of Sliwa are silent regarding wherein the substrate and the supporting structure are shaped to define a thimble that contains the interior lumen. 
However, in the same field of endeavor, Beeckler teaches a similar apparatus (Figs. 1-3) wherein the substrate (distal end 12 of probe 14) and the supporting structure (coupling member 118, first part 124, second part 126 in Fig. 3) are shaped to define a thimble (cup electrode 40, 110) that contains the interior lumen ([0040]; [0070], central opening 120; see [0045] for ‘cup’ electrode 40 having the shape of a cup with a flat base). Beeckler teaches that by using the "empty" region, “i.e., the central opening and the central space, for the irrigation tubing, embodiments of the present invention use the available (small diameter) space at the distal end extremely efficiently. This efficient use of the space means that the electrodes of the distal end can be irrigated during ablation…without requiring any increase in diameter of the catheter probe” ([0040]). It is well known in the art (as can be seen in Beeckler) to provide a thimble shape in order to provide an “empty” region that can efficiently accommodate irrigation tubing (or other components) without requiring any increase in diameter of the apparatus, thereby increasing efficiency and use of space ([0040], [0070]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Kallback in view of Sliwa to define a thimble as taught by Beeckler in order to provide an “empty” region that can 
Regarding claim 9, Kallback in view of Sliwa teach all of the limitations of the apparatus according to claim 8. Although Kallback discloses the supporting structure (reinforcing or rigidifying element 103) comprising at least one lumen for distributing substances to the body ([0094]), Kallback in view of Sliwa are silent regarding wherein the distal end of the catheter comprises a flow diverter configured to divert fluid received from a proximal end of the catheter, and wherein the supporting structure is coupled to the flow diverter such that the flow diverter is disposed inside of the interior lumen.
However, in the same field of endeavor, Beeckler teaches a similar apparatus (Fig. 3) wherein the distal end of the catheter (insertion tube 16) comprises a flow diverter (flow diverter 150; [0074]) configured to divert fluid received from a proximal end of the catheter (irrigation tubes 114, 115 and flow diverter 150; see [0070] and see [0073]-[0074] for flow diverter 150 which is configured to redirect irrigation fluid), and wherein the supporting structure (coupling member 118, first part 124, second part 126) is coupled to the flow diverter (150) such that the flow diverter (150) is disposed inside of the interior lumen ([0040]; [0070], central opening 120). Beeckler teaches that by using the "empty" region, “i.e., the central opening and the central space, for the irrigation tubing, embodiments of the present invention use the available (small diameter) space at the distal end extremely efficiently. This efficient use of the space means that the electrodes of the distal end can be irrigated during ablation…without requiring any increase in diameter of the catheter probe” ([0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Kallback in view of Sliwa to include wherein the distal end of the catheter comprises a flow diverter configured to divert fluid received from a proximal end of the catheter, and wherein the supporting structure is coupled to the flow diverter such that the flow diverter is disposed inside of the interior lumen as taught by Beeckler in order to provide irrigation without requiring any increase in diameter of the apparatus, thereby increasing efficiency and use of space ([0040], [0070]).  
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kallback in view of Sliwa as applied to claims 1-4, 6, 8 and 10-12 above, and further in view Sliwa. 
Regarding claim 13, Kallback in view of Sliwa teach all of the limitations of the apparatus according to claim 1. Kallback further discloses comprising one or more electrically-conductive traces (electrically conductive lines or patterns 117) disposed on the inner surface (see support member 101 in Fig. 4 for inner surface, [0093]; also see [0076] for first side “inside” 125 of device 100) and electrically isolated from the inner layer (as broadly claimed, support member 101 comprises electrically insulating material; [0075]), wherein the substrate (support member 101) is shaped to define respective holes opposite the traces (via holes 121), and wherein the outer layer comprises: a main portion (see support member 101 in Fig. 4 for outer surface, [0093]; also see [0076] for second side “outside” 127 of device 100).
Kallback in view of Sliwa fail to teach one or more islands that are electrically isolated from the main portion and contact the traces, respectively, by virtue of at least partly filling the holes.
However, in the same field of endeavor, Sliwa teaches one or more islands (spot electrodes 215, 217, 219 in Fig. 4; spot electrodes 521, 523 in Fig. 7) that are electrically isolated from the main portion (by a spot non-conductive portion 239 in Fig. 4, non-conductive portion 527, 529 in Fig. 7) and contact the traces, respectively, by virtue of at least partly filling the holes ([0054], “In FIG. 4 the vias are not visible as they are hidden by their overlying surface electrodes or by the above-mentioned via plug material. In any event such vias can be used to route surface connections to the tip interior through the tip wall thickness”; [0055], “the vias are metallurgically coupled to tip-interior discrete wires or flex circuit traces in a manner wherein any nonbiocompatable metallurgy or conductive epoxy employed to electrically join the vias and wires or traces is masked or hidden from blood exposure at the tip outer surface”). Sliwa teaches that the ‘islands’ (spot electrodes) “can act not only as localized thermal sensors, but can also act as electrodes for locally sensing or pacing tissue, measuring local impedance such as between different spot electrodes” ([0055]), thereby increasing versatility of the apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794